DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Examiner’s arguments:
Argument 1
The examiner disagrees with the applicant’s contention that the figure at the center of Aztec code is not a shape.

In the broadest reasonable interpretation, a shape can have both inner and outer areas, and the examiner maintains that the concentric squares in the center of Aztec coding can be regarded as a shape.

Notably, fractals are regarded as shapes even though they are infinitely complex. Many fractals have portions of the shape inside of other portions of the shape, just as in the marker at the center of the Aztec code.

Argument 2


BeeTagg, an encoding scheme that dates from around 2006, is described below.
http://www.vascomouta.com/pt/portfolio/beetagg.html
[AltContent: rect]
    PNG
    media_image1.png
    400
    600
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    400
    600
    media_image2.png
    Greyscale

Clearly BeeTagg has coding marks around a shape, much like the instant invention.

Argument 3
The fact that the shape is singular in the claims is not especially important functionally. What matters functionally is the outermost boundary of the outer shape of the Aztec concentric squares. 
In other words, one could modify the Aztec code to just employ the outermost of the concentric squares and have an equivalent functional code. The inner squares confer no function and thus the difference, if any, between Aztec code and the claims is in a non-functional aspect. Such a non-functional difference should not serve as the basis of patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Longacre et al. (US 5591956). 

Longacre is the inventor of the now standard Aztec Code scheme, which is shown below. 

    PNG
    media_image3.png
    184
    184
    media_image3.png
    Greyscale

The limitations of “A method comprising: storing, by a user device, an image of a scannable code comprising data marks positioned around an internal empty shape in a center of the scannable code, the data marks indicating a border of the internal empty shape, the internal empty shape does not contain the data marks; identifying, by the user device, a boundary shape that includes the data marks; generating, by the user device, an item identifier by 
are be met every time an Aztec code is scanned and decoded. 

There is an internal empty shape (i.e. the shape does not have within it any encoding). There is a boundary shape (namely a virtual square) that can easily be found in which exist all of the data marks. Although this boundary shape does not have physically printed lines, it is clearly present in the Aztec coding scheme and can easily be algorithmically found by software in a scanner.

A scanning operation for such a code followed by a decoding of this code (which is the ordinary procedure for any scanner) will yield an identifier for the code and this will be stored, at least temporarily on whatever device was used to scan the code.

Aztec is not the only encoding scheme where all of the data of the symbol is rendered outside of an encircled portion.
Maxicode symbology, shown below and developed by UPS in the 1990s similarly shows this. Again, there is an encircled portion of the image that does not contain data, such that all of the data of the symbol is rendered outside of the encircled portion.


    PNG
    media_image4.png
    192
    200
    media_image4.png
    Greyscale

Every time an Aztec code or Maxicode is created and stored to some location, the basic claim limitations are met. 

The examiner makes particular comment about several of the dependent claims which are believed to require a more detailed look.

Regarding claims 5 and 6:
These claims are not granted patentable weight because any internal empty shape can be used for alignment purposes and can be said to be functional. Notably, the well-known Snapchat shape by the applicants itself serves a location function to help an imager recognize and locate a Snapchat code.

Regarding claims 11-17 and 19: 


It is conventional for 2D codes (e.g. QR codes on printed materials) to be used to provide internet connections to websites. Ziegler (US 20120085828) is exemplary.

In the context of the claim, the ‘user’ identified by the code could be an advertiser. It is widely appreciated that internet links to advertising have long been commonly provided by 2D codes on advertisements such as poster advertisements.

In other words, the use of 2D codes to direct the scanning device to content on a server is old and well-known. 

In the present instance, the link is to user web content but the concept is just the same.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL A HESS/Primary Examiner, Art Unit 2876